--------------------------------------------------------------------------------

Exhibit 10.14
 
ADDENDUM TO THE
CHANGE OF CONTROL AGREEMENT


THIS ADDENDUM (this “Addendum”) to the AMENDED AND RESTATED CHANGE OF CONTROL
AGREEMENT by and between Robert S. Vuono (the “Executive”) and Central Jersey
Bancorp (“Central Jersey”) dated December 23, 2008 (“COC Agreement”), is made by
and among the Executive, Central Jersey, Kearny Financial Corp. (“Kearny“) and
Kearny Federal Savings Bank (“Kearny Federal”) as of May 25, 2010.


WHEREAS, the Executive is currently employed by Central Jersey and Central
Jersey Bank, National Association (“Central Jersey Bank”) as Senior Executive
Vice President, Chief Operating Officer and Secretary, and is experienced in
certain phases of the business of Central Jersey and Central Jersey Bank; and


WHEREAS, Kearny contemplates acquiring Central Jersey pursuant to the Agreement
and Plan of Merger (“Merger Agreement”) by and among Kearny, Kearny Federal,
Central Jersey and Central Jersey Bank, dated May 25, 2010; and


WHEREAS, the parties desire to set forth certain modifications to the COC
Agreement as set forth in this Addendum prior to execution of the Merger
Agreement, with this Addendum to be effective as of the effective date of the
merger of Central Jersey with and into Kearny.


NOW, THEREFORE, the parties hereto, intending to be legally bound do hereby
agree, that in exchange for the good and valuable consideration to be paid by
Kearny, Kearny Federal, and Central Jersey, this Addendum by and among Kearny,
Kearny Federal, Central Jersey and the Executive, is hereby made, as follows:


2.           No Payments in Excess of Code Section 280G.


Notwithstanding any agreement or plan to which the Executive is a party with
Central Jersey or Central Jersey Bank, including but not limited to the COC
Agreement, all sums payable under the COC Agreement by Kearny, Kearny Federal,
and Central Jersey (collectively, the “Companies”) to the Executive shall be
reduced in such manner and to such extent so that no payments made hereunder
when aggregated with all other payments made or to be made to the Executive by
the Companies shall be deemed an “excess parachute payment” in accordance with
Section 280G of the Internal Revenue Code of 1986, as amended (“Code”), and
would subject the Executive to the excise tax provided at Section 4999(a) of the
Code. The Executive will be afforded the opportunity to review any such
reduction in payments to be calculated by the Companies as provided herein.


2.           Defined Terms.


Capitalized terms set forth in this Addendum shall have such meaning as defined
herein, and if not otherwise defined, then as defined in the COC
Agreement.  Except as otherwise set forth herein, the COC Agreement shall remain
in full force and effect as otherwise written.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Addendum to the COC Agreement
as of and effective on May 25, 2010.



   
CENTRAL JERSEY BANCORP
               
ATTEST:
 
By:
/s/ James S. Vaccaro                
/s/ Anthony Giordano, III
     
Assistant Secretary
             
WITNESS:
                     
/s/ Paul T. Colella
   
/s/ Robert S. Vuono
     
Robert S. Vuono, Executive
                    KEARNY FINANCIAL CORP.                
ATTEST:
 
By:
/s/ John N. Hopkins
      John N. Hopkins, CEO        
/s/ Sharon Jones
     
Secretary
                 
KEARNY FEDERAL SAVINGS BANK
               
ATTEST:
 
By:
/s/ John N. Hopkins
     
John N. Hopkins, CEO
               
/s/ Sharon Jones
     
Secretary
     

 
 
2

--------------------------------------------------------------------------------